Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
 
Examiner acknowledges the amendments made to claims 1 and 11.
Claims 1, 6, 11 and 18 are being examined on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li Yan (Effects of elicitors on growth adventitious roots and contents of secondary metabolites in Tripterygium wilfordii Hook. F – see IDS), Chalmers (US4328309A) Steward (US20120225936A1 –IDS) and Kang (Effect of supplementing terpenoid biosynthetic precursors on the accumulation of bilobalide and ginkolides in Ginkgo boloba cultures, Journal of Biotechnology, 123 (2006), 85-.
Li Yan’s general disclosure is to the effects of the extract of fungal elicitor, AgNO3, MeJA and yeast on the growth and content of secondary metabolites of adventitious roots in Tripterygium wilfordii (see abstract).
Regarding claim 1, pertaining to a process for producing a crude extract enriched in pentacyclic triterpenes being celastrol comprising a step of proliferation of the Celastraceae family being Tripterygium wilfordii in a proliferation medium, allowing to obtain a cell culture medium, a phase of elicitation by adding at least one monocarboxylic compound-type elicitor being methyl jasmonate and at least one biotic elicitor being chitin and at least one cell differentiation factor for plant cells and precursor of the terpene synthesis pathway, Li Yan discloses effects of the extract fungal elicitor, AgNO3, MeJA (methyl jasmonate monocarboxylic compound-type elicitor) (elicitation cocktail), and yeast on the growth (proliferation phase) and content of secondary metabolites of adventitious roots of Tripterygium wilfordii (Celastraceae family) and discloses where the medium (proliferation medium) was supplemented with the elicitor Glomerella cingulata or Collectotrichum gloeosporioides and also discloses the elicitor as being a fungal elicitor (see abstract).
Li Yan teaches the use of Glomerella cingulate and Collectotrichum gloeosporioides both of which are fungal species and teaches their use as a fungal elicitor (see abstract) and it is well known in the art that all fungal species contain chitin as the main structural cell wall component, thus chitin as a biotic elicitor has already been taught and disclosed in the art.

Chalmers teaches wherein the process for producing celastrol which is a member of a group of triterpene-type compounds which are closely related to tingenone, also known in the art as tingenin of the instant invetion (see page 3, background art), is through preparing a cellular inoculum from Tripterygium wilfordi Hook F; inoculating a nutrient growth medium with the cellular inoculum and incubating the inoculated growth medium; harvesting the cellular product from the inoculated growth medium; and isolating tripdiolide, triptolide and celastrol from the cellular product and supernatant inoculated growth medium (see page 3, disclosure of the invention).
Chlamers also teaches that this can be done from the leaves and stem of the Tripterygium wilfordi Hook F (see example 1, page 7) and as the applicant points out that the “aerial parts” means the parts of the plant located above the ground, for example leaves, stems, petioles and/or inflorescences, notably leaves (see instant specs and definitions).
Steward’s general disclosure is to a method for producing triptolide from a suspension cell culture Tripterygium sp. (see abstract).
Regarding claim 6, Steward teaches at least one cellular differentiation factor of plant cells and teaches the differentiation factor being a gibberellin (see 0026). Steward also teaches at least one precursor of the terpene synthesis pathway (see claim 24 and 28).
Regarding claim 11, pertaining to the process further comprising a step of obtaining a purified extract of one or more pentacyclic triterpenes from the enriched crude extract obtained in step (iii), Steward teaches purification by two chromatograph steps (see 0006) and 
Regarding claim 18, pertaining to the cell differentiation factor for plant cells is selected from benzylaminopurine (BAP), 6-y,y-dimethylallylaminopurine (2iP), and a mixture thereof, Steward teaches the use of benzylaminopurine (BAP) and 6-y,y-dimethylallylaminopurine (2iP) as a cellular differentiation factor of plant cells (see 0026).
Kang’s general disclosure is a report on using different terepnoid precursors for the synthesis of bilobalide and ginkolides (terpenoids) (see abstract).
Kang teaches where sodium pyruvate is used as a precursor for the plants to produce terpenoids and also shows the effects on cell growth by precursor feeding in cell suspension was increased (see materials and methods, page 87).
Therefore it would have been obvious to a person having ordinary skill in the art at the effective filing date to use the cell differentiation factors as taught by Steward to the methods taught by Li Yan and Chalmers because these elements stimulate the cells of Tripterygium wilfordii to grow and produce the pentacyclic triterpenes which would be the crude extract in the claimed invention because the steps for creating the enriched extract are already taught in the prior art. It would have also been obvious to use sodium pyruvate as a precursor to terpene synthesis as taught by Kang because the precursor greatly influenced the productivity of terpenes and was shown to have an increase in the cell growth.
Although Li Yan teaches the steps of the instant invention pertaining to the roots of Tripterygium wilfordii, Chalmers teaches that the process without the fungal elicitors can be Tripterygium wilfordii and still produce celastrol.  Thus there would be a reasonable expectation of success in using the same methods practiced by Li Yan with the cellular differentiation factor taught by Steward and the precursor of terpene synthesis being sodium pyruvate as taught by Kang to create the enriched pentacyclic triterpenes of the instant invention, because it has already been shown that celastrol can be produced from the proliferating cells of Tripterygium wilfordii. Also by adding a precursor of terpene synthesis and an elicitor to the growth media there would be an even greater expectation for triterpenes to be produced because the precursors to terpene synthesis are being supplied and the elicitor has been shown to elicit growth and production of terpenes.
It is also taught that celastrol is closely related to triterpenes tingenin so there would be a reasonable expectation that these compounds would also be produced. Furthermore tinegenins are known compounds in the art to be produced from the Tripterygium wilfordii species and so the growth of the cellular parts of this species would be expected to produce the compounds with or without the elicitors. The addition of the terpene precursors and the elicitors have already shown to produce terpenes and the Tripterygium wilfordii species is already known for producing triterpenes so there would be at least a reasonable expectation of success in producing triterpenes with the method steps described above.

Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. The applicant argues that none of the relied upon art teaches the aerial parts of Tripterygium wilfordii, however this is not the case as Chalmers teaches this component as Tripterygium wilfordii however these compounds are known to be produced from the species and Chlamers discusses that in fact they are produced without the elicitors being present, thus they would also be expected to be produced with the added elicitor and terpene precursor components.
The extract is the final product of the method steps taught by Li Yan, Steward and Kang. 
Although Li Yan and Steward may focus on the triptolide diterpene, Chlamers also teaches that the species produces other components known in the art such as celastrol, which is a pentacyclic triterpene, and teaches that tingenin of the instant invention are closely related.
Also it is known in the art that tingenin A and B are compounds produced from Tripterygium wilfordii, as evidence by Brinker (Medicinal chemistry and pharmacology of genus Tripterygium (Celastraceae), Phytochemistry, March 2007; 68(6) (see page 15, bottom of page). Thus it would be expected that the Tripterygium wilfordii species would naturally produce the triterpenes of the instant invention unless shown by the applicant any reason for them not to be produced.
The process taught by the relied upon art would inherently produce the pentacyclic triterpenes of the instant invention because they are the same steps required for doing so. Each step of the instant invention has already been taught in the prior art as discussed above.
The applicant also argues that Kang’s teachings would not lead one of skill in the art to presume with a reasonable expectation of success that sodium pyruvate would be used as a precursor of terpene biosynthesis because the applicant believes that different precursors 
The applicant also argues that the office has not articulated how the steps of chitin being an elicitor is taught in the art. Li Yan teaches the synergism of the elicitor C. cingulate and MeJA could promote the biosynthesis of triptolide which is a terpene. As discussed in the rejection above C. cingulate is a fungus which comprises chitin and thus is also described as an elicitor. The prior art teaches chitin as an elicitor because the use of a fungus elicitor would include chitin as it is the main structural component of the fungal cell wall. 
The applicant argues that one of skill in the art would not arrive at the instant invention or expect a synergistic effect from the combined MeJA and chitin, however the instant invention was a prima facie obvious invention combined by the prior relied upon art. Each step of the invention is already known and Li Yan already teaches the synergistic effect of producing enriched terpenes from the same process of the instant invention. The applicant uses known aspects such as terpene precursors (already taught in the art), elicitors from fungus and known compounds such as MeJA (known in the art) to stimulate the growth of enriched terpenes. These components used to stimulate the enriched production of triterpenes would have been obvious at the effective filing date because the species is already known to produce these compounds and the additional components added to the growth media has been shown to stimulate the production of enriched terpenes. Adding a precursor of terpene synthesis and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655